          Case 5:17-cv-00072-BLF Document 659 Filed 06/05/20 Page 1 of 5




 1   Juanita R. Brooks (CA SBN 75934)            D. Stuart Bartow (CA SBN 233107)
     brooks@fr.com                               dsbartow@duanemorris.com
 2   Roger A. Denning (CA SBN 228998)            Nicole E. Grigg (CA SBN 307733)
     denning@fr.com                              negrigg@duanemorris.com
 3
     Frank J. Albert (CA SBN 247741)             DUANE MORRIS LLP
 4   albert@fr.com                               2475 Hanover Street
     FISH & RICHARDSON P.C.                      Palo Alto, CA 94304-1194
 5   12390 El Camino Real, Suite 100             Telephone: 650.847.4146
     San Diego, CA 92130                         Facsimile: 650.847.4151
 6   Phone: (858) 678-5070/Fax: (858) 678-5099
                                                 Additional attorneys on signature page
 7
     Additional attorneys on signature page
 8                                               Attorneys for Defendant
     Attorneys for Plaintiff                     CISCO SYSTEMS, INC.
 9   FINJAN, INC.
10

11
                                  UNITED STATES DISTRICT COURT
12
                   NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
13
     FINJAN, INC., a Delaware Corporation,           Case No. 5:17-cv-00072-BLF-SVK
14
                     Plaintiff,                      REVISED JOINT JURY MATERIALS
15
           v.                                        Hon. Beth Labson Freeman
16                                                   Ctrm: 3, 5th Floor
17   CISCO SYSTEMS, INC., a California               Trial: October 19, 2020
     Corporation,
18
                     Defendant.
19

20

21

22

23

24

25

26
27

28

                                                            Case No. 5:17-cv-00072-BLF-SVK
     REVISED JOINT JURY MATERIALS
           Case 5:17-cv-00072-BLF Document 659 Filed 06/05/20 Page 2 of 5




 1          Pursuant to the Court’s Standing Order Re Final Pretrial Conference-Jury Trial and the

 2   Court’s instruction during the April 30, 2020 Pretrial Conference (ECF 613), Plaintiff Finjan, Inc.

 3   (“Plaintiff” or “Finjan”) and Defendant Cisco Systems, Inc. (“Defendant” or “Cisco”) submit a

 4   Revised [Proposed] Jury Questionnaire, which is attached as Exhibit A. The parties previously filed

 5   a [Proposed] Jury Questionnaire as ECF 656-6. The parties request the right to make changes to the

 6   Revised Jury Questionnaire, as necessary, as the format of jury selection is further clarified.

 7   Dated: June 5, 2020                               Respectfully Submitted,

 8   By:   /s/ K. Nicole Williams             By:           /s/ Alice E. Snedeker
           Juanita R. Brooks (CA SBN 75934)                 D. Stuart Bartow (CA SBN 233107)
 9
           brooks@fr.com                                    dsbartow@duanemorris.com
10         Roger A. Denning (CA SBN 228998)                 Nicole E. Grigg (CA SBN 307733)
           denning@fr.com                                   negrigg@duanemorris.com
11         Frank J. Albert (CA SBN 247741)                  2475 Hanover Street
           albert@fr.com                                    Palo Alto, CA 94304-1194
12         Megan A. Chacon (CA SBN 304912)                  Telephone: 650.847.4146
13         chacon@fr.com                                    Facsimile: 650.847.4151
           K. Nicole Williams (CA SBN 291900)
14         nwilliams@fr.com                                 L. Norwood Jameson (admitted pro hac vice)
           Oliver J. Richards (CA SBN 310972)               Email: wjameson@duanemorris.com
15         ojr@fr.com                                       Matthew C. Gaudet (admitted pro hac vice)
           Jared A. Smith (CA SBN 306576)                   Email: mcgaudet@duanemorris.com
16         jasmith@fr.com                                   Robin L. McGrath (admitted pro hac vice)
17         FISH & RICHARDSON P.C.                           Email: rlmcgrath@duanemorris.com
           12390 El Camino Real, Suite 100                  David C. Dotson (admitted pro hac vice)
18         San Diego, CA 92130                              Email: dcdotson@duanemorris.com
           Phone: (858) 678-5070 / Fax: (858)               John R. Gibson (admitted pro hac vice)
19         678-5099                                         Email: jrgibson@duanemorris.com
                                                            Jennifer H. Forte (admitted pro hac vice)
20         Aamir Kazi (Admitted Pro Hac Vice)               Email: jhforte@duanemorris.com
21         kazi@fr.com                                      Alice E. Snedeker (admitted pro hac vice)
           Alana Mannige (CA SBN 313341)                    Email: aesnedeker@duanemorris.com
22         mannige@fr.com                                   1075 Peachtree Street, Ste. 2000
           FISH & RICHARDSON P.C.                           Atlanta, GA 30309
23         1180 Peachtree Street NE, 21st Floor             Phone: 404.253.6900/ Fax: 404.253.6901
           Atlanta, GA 30309
24
           Phone: (404) 892-5005 / Fax: (404)               Joseph A. Powers (admitted pro hac vice)
25         892-5002                                         japowers@duanemorris.com
                                                            Jarrad M. Gunther (admitted pro hac vice)
26                                                          DUANE MORRIS LLP
                                                            30 South 17th St.
27                                                          Philadelphia, PA 19103
                                                            Telephone: 215-979-1000
28         Attorneys for Plaintiff FINJAN, INC.             Attorneys for Defendant Cisco Systems, Inc.

                                                        1             Case No. 5:17-cv-00072-BLF-SVK
     REVISED JOINT JURY MATERIALS
         Case 5:17-cv-00072-BLF Document 659 Filed 06/05/20 Page 3 of 5




 1                                     ORDER
          IT IS SO ORDERED.
 2

 3
     Dated: _
 4                                              Hon. Beth Labson Freeman
                                                United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                           2           Case No. 5:17-cv-00072-BLF-SVK
     REVISED JOINT JURY MATERIALS
           Case 5:17-cv-00072-BLF Document 659 Filed 06/05/20 Page 4 of 5




 1                        ATTESTATION PURSUANT TO CIVIL L.R. 5-1(i)
 2          In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this

 3   document has been obtained from any other signatory to this document.

 4                                                 /s/ K. Nicole Williams
                                                   K. Nicole Williams
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                        1             Case No. 5:17-cv-00072-BLF-SVK
     REVISED JOINT JURY MATERIALS
           Case 5:17-cv-00072-BLF Document 659 Filed 06/05/20 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of the above and foregoing

 3   document has been served on June 5, 2020 to all counsel of record who are deemed to have

 4   consented to electronic service via the Court’s CM/ECF system. Any other counsel of record will

 5   be served by electronic mail and regular mail.

 6                                                        /s/ K. Nicole Williams
                                                          K. Nicole Williams
 7                                                        nwilliams@fr.com
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                      1             Case No. 5:17-cv-00072-BLF-SVK
     REVISED JOINT JURY MATERIALS
